 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK JEROME LEWIS,                              No. 2:20-cv-00332 JAM AC PS
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    WELLSPACE HEALTH, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned

18   by E.D. Cal. R. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, and has submitted the affidavit required by that

20   statute. See 28 U.S.C. § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          A determination that a plaintiff qualifies financially for in forma pauperis status does not

23   complete the inquiry required by the statute. The federal IFP statute requires federal courts to

24   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which

25   relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

26   28 U.S.C. § 1915(e)(2). Plaintiff must assist the court in determining whether or not the

27   complaint is frivolous, by drafting the complaint so that it complies with the Federal Rules of

28   Civil Procedure (“Fed. R. Civ. P.”). Under the Federal Rules of Civil Procedure, the complaint
                                                        1
 1   must contain (1) a “short and plain statement” of the basis for federal jurisdiction (that is, the
 2   reason the case is filed in this court, rather than in a state court), (2) a short and plain statement
 3   showing that plaintiff is entitled to relief (that is, who harmed the plaintiff, and in what way), and
 4   (3) a demand for the relief sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth
 5   simply, concisely and directly. Fed. R. Civ. P. 8(d)(1).
 6           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
 8   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
 9   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
10   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
11   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
12   denied, 564 U.S. 1037 (2011).
13           The court applies the same rules of construction in determining whether the complaint
14   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
15   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
16   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
17   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
18   (1972). However, the court need not accept as true conclusory allegations, unreasonable
19   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
20   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
21   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
22   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
23   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
24   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
26   Iqbal, 556 U.S. at 678.
27           A pro se litigant is entitled to notice of the deficiencies in the complaint and an
28   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
                                                          2
 1   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
 2   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 3                                              II. THE COMPLAINT
 4          The complaint states that plaintiff seeks relief for copyright infringements, Fourteenth
 5   Amendment violations, patent violations, antitrust and consumer credit violations, identity theft,
 6   and “government agency.” ECF No. 1 at 4. Plaintiff alleges that while he was being monitored at
 7   Wellspace Health his phone became controlled by an Xfinity internet account and hooked up to
 8   an office printer, and the phone account was switched without his consent. ECF No. 1 at 5.
 9   Plaintiff alleges that Wellspace employees, the Department of Healthcare Services, and Westcare
10   are monitoring him, and are fraudulently giving false information about clients so they can
11   receive Medi-Cal benefits. Id. Plaintiff alleges that bank accounts were opened, vehicles were
12   purchased, homes were purchased, businesses were developed and sold, and he was not in control
13   of his own life. Id. He has suffered homelessness and insomnia as a result, and seeks damages in
14   the form of loss of earnings and pain and suffering. Id. at 6.
15                                              III. ANALYSIS
16          The complaint is vague and conclusory and does not contain facts supporting any
17   cognizable legal claim against any defendant. Accordingly, the complaint must be dismissed for
18   failure to state a claim. The court finds that the complaint consists entirely of fanciful and
19   delusional allegations. The facts plaintiff alleges are not clearly tied to his legal claims, and the
20   complaint lacks the “facial plausibility” of “factual content that allows the court to draw the
21   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
22   678. For all these reasons, it is apparent that amendment would be futile. The undersigned will
23   therefore recommend that the complaint be dismissed with prejudice.
24                                           IV. CONCLUSION
25          In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s application to
26   proceed in forma pauperis (ECF No. 2), is GRANTED;
27          Further, IT IS HEREBY RECOMMENDED that all claims against all defendants should
28   be DISMISSED with prejudice.
                                                         3
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court and serve a copy on all parties. Such a document should be captioned
 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 6   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
 7   Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: March 17, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
